Carter, J.
This is a companion case to Whitaker v. Keogh, ante, p. 790, 14 N. W. 2d 596. In this case the plaintiff, the husband of Mary G. Whitaker, sues to recover for the loss of the services and society of his wife, the medical and hospital expenses resulting from his wife’s injury and for the damages sustained to his automobile, all resulting from a collision between plaintiff’s and defendant’s automobiles at a street intersection. The trial court directed a verdict for the defendant at the close of plaintiff’s evidence and plaintiff appeals.
All of the material facts necessary to a decision are set out in the companion case and will not be recited here. For the reasons stated in the opinion in Whitaker v. Keogh, *797supra, the judgment of the district court is reversed and the cause remanded for a new trial.
REVERSED.